Exhibit 10.12

 

NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION

 

DESCRIPTION OF EXECUTIVE OFFICER

COMPENSATION ARRANGEMENTS

 

The following is a description of oral compensation arrangements between
Northern Technologies International Corporation and each of the executive
officers of NTIC as of August 31, 2008:

 

Name of
Executive
Officer

 

Title

 

Base
Salary

 

Bonus
Arrangements

 

Stock
Options

 

Other

G. Patrick Lynch

 

President and Chief Executive Officer

 

$221,000 per year.
See footnote (1) below

 

See footnote (2) below

 

Stock options to purchase shares of NTIC common stock are granted from time to
time in the sole discretion of the NTIC Board of Directors.

 

Under NTIC’s 401(k) Plan, participants, including executive officers, may
voluntarily request that NTIC reduce pre-tax compensation by up to 15% (subject
to certain special limitations) and contribute such amounts to a trust. NTIC
contributed an amount equal to 3.5% of the amount that each participant
contributed under this plan.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive officers receive other benefits received by other NTIC employees,
including health, dental and life insurance benefits.

 

 

 

 

 

 

 

 

 

 

 

Donald Kubik, Ph.D.

 

Vice Chairman and Chief Technology Officer

 

$175,000 per year. See footnote (1) below

 

See footnote (2) below

 

See above

 

See above

 

 

 

 

 

 

 

 

 

 

 

Matthew C. Wolsfeld

 

Chief Financial Officer and Secretary

 

$163,000 per year. See footnote (1) below

 

See footnote (2) below

 

See above

 

See above

 

--------------------------------------------------------------------------------

(1)

Annual base salaries for NTIC’s executive officers are determined each year by
NTIC’s Board of Directors, upon recommendation of the Compensation Committee of
the Board. The salaries listed in the table are the base salaries for fiscal
2009.

 

 

 

(2)

Annual performance bonuses for NTIC’s executive officers are determined each
year by NTIC’s Board of Directors, upon recommendation of the Compensation
Committee of the Board.  For fiscal 2009 as in past years, the total amount
available under the bonus plan will be up to 25% of NTIC’s earnings before
interest, taxes and other income (EBITOI) and will be $0 if EBITOI, as adjusted
to take into account amounts to be paid under the bonus plan, fall below 70% of
target EBITOI.  The payment of bonuses under the plan are purely discretionary
and will be paid to executive officer participants in both cash and stock, the
exact amount and percentages of which will be determined by the Board of
Directors, upon recommendation of the Compensation Committee.

 

1

--------------------------------------------------------------------------------